—In a proceeding pursuant to CPLR article 78 to review a determination of the Zoning Board of Appeals of the Town of Orange-town, dated July 21, 1999, which denied the petitioners’ application for a use variance, the petitioners appeal from a judgment of the Supreme Court, Rockland County (Dillon, J.), dated March 24, 2000, which granted the respondents’ motion to dismiss the proceeding as time-barred.
Ordered that the judgment is affirmed, with costs.
Pursuant to Town Law § 267-c (1), the petitioners had 30 days after the filing of the respondents’ determination denying their application for a use variance to commence a proceeding to review that determination. The filing in the office of the Town Clerk occurred on September 8, 1999; however, it is undisputed that the petitioners did not commence this proceeding until November 5, 1999. Accordingly, the Supreme Court properly granted the motion to dismiss the proceeding as time-barred (see, Matter of Kennedy v Zoning Bd. of Appeals, 78 NY2d 1083; Matter of Casolaro v Zoning Bd. of Appeals, 200 AD2d 742; Matter of Pickett v Town of Tusten Zoning Bd. of Appeals, 169 AD2d 906).
The petitioners’ contention that the respondents should be estopped from asserting the Statute of Limitations as a defense is unavailing. It is well settled that estoppel is generally unavailable against a municipality or governmental entity (see, Matter of Parkview Assocs. v City of New York, 71 NY2d 274). In any event, the petitioners did not demonstrate that the respondents engaged in any fraud, misrepresentation, deception, or other improper conduct that would warrant the ap*540plication of the principles of estoppel (see, Simcuski v Saeli, 44 NY2d 442; Kroin v City of New York, 210 AD2d 95).
The petitioners’ remaining contentions are without merit. Altman, J. P., MeGinity, Luciano and H. Miller, JJ., concur.